MEMORANDUM **
Maria De Los Angeles Chavez Chavez and her son, Alejandro Chavez, petition pro se for review of the Board of Immigration Appeals’ order affirming the Immigration Judge’s (“IJ”) decision denying Chavez Chavez’s application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Chavez Chavez failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Chavez Chavez contends the IJ violated due process by exhibiting bias and failing to develop the record. Contrary to Chavez Chavez’s contentions, the proceedings were not “so fundamentally unfair that she was prevented from reasonably presenting her case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.